DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a machine learning model implemented by computing processors and memories, wherein each sampling optical element is configured to have optical properties that alter a reflectance, or a transmittance, or a spatial distribution of an incident light falling on the 

Regarding claims 2 – 5, 17, and 19, claims 2 – 5, 17, and 19 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 6, the prior art of record fails to teach or fairly suggest optical elements, each configured to have optical properties that alter a reflectance, or a transmittance, or a spatial distribution of an incident light falling on the sampling optical elements as a function of wavelength to produce an altered light, wherein 

Regarding claims 7 – 10 and 20, claims 7 – 10 and 20 are allowed as being dependent from allowed independent claim 6.

claim 11, the prior art of record fails to teach or fairly suggest the hyperspectral imaging system comprising an imaging sensor formed of a plurality of identical spatial pixels, one or more imaging optical elements configured to form an image on the imaging sensor, and a machine learning model implemented by computing processors and memories, each spatial pixel including an array of sampling optical elements and an array of optical sensors, wherein each sampling optical element is configured to have optical properties that alter a reflectance, or a transmittance, or a spatial distribution of an incident light falling on the sampling optical element as a function of wavelength to produce an altered light, wherein the optical properties of different sampling optical elements of each spatial pixel are different, wherein each optical sensor is disposed to receive altered light from one of the sampling optical elements and to convert received light intensity to an electrical signal, and wherein the machine learning model is configured to perform computations on received model input to generate model output, the method comprising: a process of using the imaging sensor and the machine learning model to measure a hyperspectral image, wherein the machine learning model is a trained machine learning model, the process including: by the imaging optical elements, forming an image of an object space on the imaging sensor; for each spatial pixel, recording the electrical signals output by the array of optical sensors in response to light received by the spatial pixel, to obtain target sensor output; inputting the target sensor output to the input layer of the trained machine learning model; and the trained machine learning model performing computation on the received model input to generate target model output , wherein the target model output represents a spectrum of the light received by the spatial pixel; in combination with other elements of the claim.

Regarding claims 12 – 13, 18, and 21, claims 12 – 13, 18, and 21 are allowed as being dependent from allowed independent claim 11.

Regarding independent claim 14, the prior art of record fails to teach or fairly suggest an array of sampling optical elements, each configured to have optical properties that alter a reflectance, or a transmittance, or a spatial distribution of an incident light falling on the sampling optical elements as a function of wavelength to produce an altered light, wherein the optical properties of different sampling optical elements are different; and an array of optical sensors, each disposed to receive the altered light from one of the sampling optical elements and to convert received light intensity to an electrical signal; and one or more imaging optical elements configured to form an image on the imaging sensor; and a trained machine learning model implemented by computing processors and memories, the machine learning model configured to perform computations on received model input to generate model output , the machine learning model being coupled to receive, as the model input, data representing the electrical signals generated by the array of optical sensors of any one of the spatial pixels, wherein the machine learning model is configured to compute, as the model output, a spectrum of a light wave shining on the one of the spatial pixels, the machine learning model having been trained using a training dataset which includes: (1) training input, which have been obtained by shining each one of a plurality of different light waves with known spectra on a selected spatial pixel for a number of different times, each time from a known angle of incidence, while recording the electrical signals output by the array of optical sensors as the training input, 

Regarding claims 15 – 16 and 22, claims 15 – 16 and 22 are allowed as being dependent from allowed independent claim 14.

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
05/18/2021Primary Examiner, Art Unit 2696